“8‘                                                                      447
  i
[dt-
  +
  ;*
 .I;-1
I,+I;        OFFICE OF THE ATTORNEY   GENERAL       OF TEXAS
                               AUSTIN




         Honorable J. 1. Allen
         County Auditor
         mult Oounty
         Oreenvllle, Texas


         Dear Sir:


                   Your request for op
         carefully considered by this
         request as follovsr
                   "The Hatlonal Oua
              ed in Oreenv
                                                       te   of Texas.


                                             expense on the traln-
                                             3.ngto them 4600.00
                                              fund of Hunt oounty.




                                 le to find any conetitutfonal or statutory
                                 endlture or donation of county funds by
                                 urt for the purposea above desarlbed.

                   The court8 of Texas have repeatedly held that county
         commbaloners* courts may exercise only suoh authority M is
         conferred by the Constitution and Statutee oi thilrState.
         There are abundant au+&orities to this effect. We cite the
    follorinsr
           Article 5, 8eatAon 18, Texas Constltutlont
           titlole 2351, Revlired01~11 Statut88 of Texas;
           Texan Jurl6prude&xoe,Vol. 11, pagea 563-566~
           bland v6.   Orr.   39 SW 558)
           &unn-Warren F+ublLshlngCompany VII.Hutohl8on County,
           45 SH 26 651;
           Rogg vu+ CampbeIl, 48 SW 2d 51 ;
           zmdman ~6. State, 97 lW 26 26 3 8
           Rl Paso County VI. ,Elu, 106 i?W2d 3931
           Howard v6. &mdOr6Gn  County, 116 SW 26 2791;
           Oobson VI. Mar8hal1, 118 SW 2d 621
           J&l116county VII.Lampas* county, i 0 Blf4q4.
              This department has repeatedly ruled to the 6am
    orreot. For uxample, opinion go. O-591 of thie department
    hold that the oomml6alou6rs* court of Calv68ton County, Texau
    m   ilthout authority to expend county fund6 for the employ-
    mtmt of life guard8 for Qalveaton Beach2 opinion Ilo.0-1085
    of this Depwtasnt held that the ooasisslonerr* oourt of Marion
    County, Texas *a6 without authority to    y the 6alary of a game
    *ardent and opinion go. O-l@99 of this ~
                                           r epartment held that the
    oommi88lonera~ court of Ber&r Cqunty, Texas, was without author-
    ity to expend oeunty ?undk?or Tire protootlon ?rom the City of
    8anAntord.o and in the county.
                Confer6noe opinion Bo. O-2662 of this Department,
    d&ad    February 4, 1927, Book 62, p. 46, 1926-1928 Attorney
    General*6 Report* p. 390 et @op., written by Bonorable D. A.
    Wamom, FIrat Ansl8tant Attgrmby General, held that the com-
    mia8lonersf oourt had no authority to appropriate pub110 fund6
    to oharltablr orguclsations aged    and oontrolled by private
    individual6 and t&t Conatltutlon a? 1876, tit. 3, ZWotioae50,
    51 and 52; Art. 8, Seation 3; Ait. 11, Section 3, and Art. 16,
    Beotion 6 referred to, prohibit the appropriation of pub110 fund6
    to ohiwltles op6retW by private lndfvlduals.
              Opinion No, O-1001 of $h.ledepartrunt hold8 that the
    oommis6lone~~ court did not b.avqthe authority to donate
    oounty funds to the Tuberoulosls Assoolatlon, to the American
    Rational Red Cro8.aor to othw charitable or other oqanisations
    making requests for u*6chdonatlond.




h
gonorable J. 1. Allen, Page 3


          In vl6v 0r the foregoing authoriti66, you ar6 r6-
~p&,?ully advl66d that it 16 th8 opinion Of this dopartrsnt
row  QWStiOn should b0 answered  in the MgatiVe,  and it 16
SO uwwmwd.



                                    ?iOw?S   VOVtW&iY
                                ATTORNHX @ENBULL OF TElcIL8



                                             irm.J. hn-i.iq
                                                  ii56iSturt